Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159510(46)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
  159511                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  SKANSKA USA BUILDING, INC.,                                                                                           Justices
           Plaintiff-Appellant,
                                                                    SC: 159510, 159511
  v                                                                 COA: 340871, 341589
                                                                    Midland CC: 13-009864-CK
  M.A.P. MECHANICAL CONTRACTORS, INC.,
  AMERISURE INSURANCE COMPANY, and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Patrick J. Wielinski to appear and practice in this case under MCR 8.126(A)
  is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 3, 2019

                                                                               Clerk